mo OS SN DH CA FF WD Ne

— —
no = &

Cage 6:19-cv-01432-RBD-DCI Document 15-1 Filed 08/28/19 Page 1 of 2 PagelD 81

TILED

UNITED STATES DISTRICT COURT 79 AUG 28 PM 4: 45
MIDDLE DISTRICT OF FLORIDA

CLERK.US DISTRIC( Coun
ORLANDO DIVISION MIDDLE DISTRICT 1 ORid®
ORLANDO. FL
DAVID TOM, Case No.:
Plaintiff,
v. 6:19-CV-1432-ORL-37DCI
CITY OF INDIAN HARBOUR BEACH,
A MUNICIPALITY WITHIN THE
STATE OF FLORIDA
AND

INDIAN HARBOUR BEACH VOLUNTEER
FIRE DEPARTMENT INC.

 

Defendants.

 

NO WN NHN HN HNO PN KN HN YN | | FE Ke | ee
Co SN A OH F&F WD HO = DOD Oo OH HN DB nA FF W

 

ORDER ON DEFENDANTS’ JOINT MOTION TO EXTEND TIME TO FILE
DEFENDANTS’ RESPONSE TO PLAINTIFF’S COMPLAINT

THIS MATTER is before the court upon Defendants’, CITY OF INDIAN
HARBOUR BEACH and INDIAN HARBOUR BEACH VOLUNTEER FIRE
DEPARTMENT, INC., Motion to Extend Time to File Response to Plaintiff's Complaint
[Doc. _]. The Court having carefully considered the motion, having reviewed the court
file and having been fully advised in the premises, finds that good cause is lacking to
grant the instant motion. It is therefore

ORDERED AND ADJUDGED that

1. Defendants’, CITY OF INDIAN HARBOUR BEACH and INDIAN

HARBOUR BEACH VOLUNTEER FIRE DEPARTMENT, INC., Response

to Plaintiff's Complaint is hereby DENIED.

 

 
Cage 6:19-cv-01432-RBD-DCI Document 15-1 Filed 08/28/19 Page 2 of 2 PagelD 82

oO Oo SI HD A FP WD NO —

Ny NO NO NO NH NO NO KN RO me es OO ee Se ee
Oo nN HD WH FF Ww NH K§ GS 6 CO I KH A FP WO VP KH OC

 

 

2. Defendants, CITY OF INDIAN HARBOUR BEACH and INDIAN
HARBOUR BEACH VOLUNTEER FIRE DEPARTMENT, INC., shall file
their response to Plaintiff's Complaint on or before August 29, 2019.

DONE AND ORDERED in Chambers in Orlando, Florida this day of August,

2019.

 

ROY B. DALTON

U.S. District Judge
IT HEREBY CERTIFY that a true and correct copy of the foregoing was furnished via
CM/ECF or U.S. mail to David Tom, Pro Se, 1058 Herne Avenue, Palm Bay, FL. 32908
and Louis Wilson, Esq., 1901 S. Harbour City Blvd., Suite 501, Melbourne, FL. 32901,

this day of , 2019.

 

Judicial Assistant

 
